Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 November 27, 2013 FILED VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.:33-12213 and 811-05037 Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits Post-Effective Amendment No. 542 to the Trust’s Registration Statement for the purpose of: (1)revising the investment objective of the FundX Tactical Total Return Fund, (2)removing the FundX ETF Aggressive Upgrader Fund, and (3)removing the FundX ETF Upgrader Fund. Pursuant to Rule 485(a)(1), the Trust anticipates that this filing will become effective on January 31, 2014. At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this registration statement.The purpose of that filing will be to update any missing information and/or file updated exhibits to the Registration Statement. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of the Trust Enclosures
